TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 21, 2013



                                      NO. 03-12-00521-CV


                                     Tony Davis, Appellant

                                                 v.

        Deutsche Bank National Trust; Morgan Stanley Mortgage Capital 1, Inc.;
      Saxon Mortgage, Inc.; Mortgage Electronic Registration Systems, Inc. (MERS);
          John Cottrell; and Locke, Lord & Bissell, Attorneys at Law, Appellees




          APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
     DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE ROSE




IT APPEARING to this Court that the appellant has failed to pay or make arrangements to pay

for the clerk’s record; has not submitted a status report regarding this appeal, and, accordingly,

has failed to prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that

the appeal is dismissed for want of prosecution. IT IS FURTHER ordered that the appellant

pay all costs relating to this appeal both in this Court and the court below; and that this decision

be certified below for observance.